MEMORANDUM **
Sandra Sgorbati appeals pro se the district court’s judgment dismissing her action alleging the Social Services Department of Sonoma County unfairly terminated her parental rights to her two young children. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir. 2001), and we affirm.
Federal district courts have “no authority to review the final determinations of a state court in judicial proceedings.” See Worldwide Church of God v. McNair, 805 F.2d 888, 890 (9th Cir.1986). Consequently, the district court lacked jurisdiction over Sgorbati’s challenge to a state court custody determination. See id. at 893.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.